Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 22, 2022

The Court of Appeals hereby passes the following order:

A22E0044. GREGORY B. EVANS et al. v. GSB CREDIT SOLUTIONS, LLC.

      The plaintiff in the underlying suit, GSB Credit Solutions, LLC, filed a motion
seeking the appointment of a receiver for the sale of certain real property located at
94 Howell Street Northeast, Atlanta, Georgia.In an order dated March 18, 2022, the
trial court granted the motion, appointing a receiver to “manage, market and sell the
Property.”
      On March 24, 2022, Gregory B. Evans and Dedra J. Evans (collectively the
“Defendants”) filed a notice of appeal from the trial court’s order establishing the
receivership, but the appeal has not yet been docketed in this Court. The Defendants
also filed an emergency motion in this Court seeking a writ of supersedeas, which this
Court denied. See OCGA § 9-11-62 (a) (“Unless otherwise ordered by the court, an
interlocutory or final judgment in an action for an injunction or in a receivership
action shall not be stayed during the period after its entry and until an appeal is taken
or during the pendency of an appeal.”).
      On April 6, 2022, the Defendants filed an emergency motion for a writ of
supersedeas in the trial court. In an April 15, 2022 order, the trial court, “[h]aving
considered the [m]otion and its accompanying exhibits, as well as the complete record
of the case, . . . decline[d] to exercise its authority to issue a writ of supersedeas.”
      The Defendants then filed the instant emergency motion in this Court once
again seeking a writ of supersedeas. This Court’s Rule 40 (b) emergency powers are
limited and intended to be used sparingly. Rule 40 (b) provides in pertinent part that
we may only “issue such orders or give such direction to the trial court as may be
necessary to preserve jurisdiction of an appeal or to prevent the contested issue from
becoming moot.” We have reviewed the material submitted in connection with the
motion, and find once again that the Defendants have failed to establish that the
exercise of our emergency powers is merited. Accordingly, the Defendants’
emergency motion is DENIED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      04/22/2022
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.